People v Ulerio (2017 NY Slip Op 03448)





People v Ulerio


2017 NY Slip Op 03448


Decided on May 2, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 2, 2017

Renwick, J.P., Richter, Andrias, Gesmer, JJ.


270 5149/07

[*1]The People of the State of New York, Respondent,
vWilly Ulerio, Defendant-Appellant.

An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, New York County (Robert Straus, J.H.O. at suppression hearing; Gregory Carro, J. at suppression decision; Daniel P. FitzGerald, J. at trial, motion to set aside verdict and sentencing), rendered November 9, 2012,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, a decision and order of this Court having been entered on March 24, 2016, holding the appeal in abeyance (137 AD3d 629 [1st Dept 2016]), and upon the stipulation of the parties hereto dated April 12, 2017,
It is unanimously ordered that the said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: MAY 2, 2017
CLERK